Title: To James Madison from Joseph Warner Rose, 23 August 1806
From: Rose, Joseph Warner
To: Madison, James



Sir,
Antigua 23rd August 1806.

My last respects was dated the 20th, shewing my arrival and as a Court of Admiralty was held yesterday  an Opportunity of informing you of a Trial which took place and the results of the case, with the final issue in this place, strikes particularly at Trade among these Islands and I am fearful the Merchants and Underwriters in the United States will suffer materially.  The case is the Brig Triton Prentiss Master which Vessel sailed from Portland with a Cargo of lumber and Provisions arrived at Barbadoes and sold such part of the Cargo as was permitted by the Custom House to be landed, and Cash with Bills of Exchange received in payment; the Vessel proceeded with the remainder of her Cargo to Vauclain in Martinique, where it was disposed of and Molasses & Sugar taken in return, and Sugar & Coffee purchased, with the Bills & Cash received at Barbadoes; the Vessel was returning to Portland when taken and brought to this Island.  A Claim was given in by the Master in behalf of himself & Thomas Merrill both Natives of America for the Vessel & Cargo.  The attestation to support the Claim stated very fairly the Circumstances relating to the Voyage.  The Captors proceeded against Vessel and Cargo solely on the ground of such Voyage being illegal, in as much as it was not permitted by the Instructions issued at the Commencement of the War to His Majesty’s Cruizers That neutrals were, only allowed to trade directly between the Colonies of the Enemy and their own Country, that such a Trade as the Vessel was engaged in, was of the most injurious Consequence to Great Britain & ought not to be tolerated, that this Illegality consisted in receiving Money & Bills at Barbadoes & trading with them at Martinique.  For the Claimants it was contended that His Majesty’s Ministers allowing a direct Trade between the Colonies of the Enemy and the Neutral Countries to which the Vessels might belong never could have entertained an Idea that such a Trade as the Triton was engaged in, would be deemed illegal.  The Judge was of Opinion that the act of selling part of the Cargo at a British Island and the Remainder at a French Island was  and indirect Trade and not being within the Letter of the Instructions made the Voyage Illegal.  He therefore Condemned the whole pro so engaged.  I am sorry to have taken up so much of your time but this case will be a precedent for Captors  I am fully persuaded an immense property will stand on the same grounds without a stop is put to it  I must say an Appeal is made.  Several Applications has been made to me for Certificates of Property as well as for Debentures & Bounty.  I have taken the liberty of granting them presuming that the situation I have the honor to hold allows me so to do and I wait with much anxiety for such Instructions as you may deem necessary for me observing that I have none other than your Letter of May 13th 1805.  I have the honor to be Sir Your most Obt. humble Servant

Joseph Warner Rose

